 



Exhibit 10.1
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT
     THIS LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT (this “Agreement”),
dated as of September 25, 2006 (the “Waiver Date”), is among Amkor Technology,
Inc. and its Subsidiaries party hereto, the Lenders party to the Loan and
Security Agreement referred to below, and Bank of America, N.A., as
administrative agent for the Lenders (the “Agent”).
RECITALS:
     WHEREAS, The Borrowers, the Lenders, and the Agent have entered into that
certain Loan and Security Agreement, dated as of November 28, 2005 (as amended,
the “Loan and Security Agreement”); and
     WHEREAS, the Borrower has advised the Lenders that a default may have
occurred and exist under its Material Contracts as more fully set forth in the
Consent Solicitation Statements, dated September 14, 2006 (as may be amended,
supplemented or replaced, the “Consent Solicitations”), soliciting consents to
certain “Proposed Waivers” from the holders of certain of Amkor’s senior notes,
senior subordinated notes, convertible senior subordinated notes and convertible
subordinated notes constituting Material Contracts as a result of Amkor’s
failure to file with the Securities and Exchange Commission (the “SEC”) prior to
the applicable deadline specified in the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and to deliver to the applicable trustee and the
holders of such notes a copy of, any report or other information as it would be
required to file with the SEC under Section 13(a) or 15(d) of the Exchange Act
(including, without limitation, its quarterly report on Form 10-Q for the
quarterly period ended June 30, 2006 (the “Form 10-Q”) and any related notices
or reports (collectively, the “SEC Reports”); and
     WHEREAS, one of the representations of the Borrowers in Section 9 of the
Loan and Security Agreement (specifically Section 9.1.18 thereof) is that no
default exists under any Material Contract; and
     WHEREAS, Section 6.2 of the Loan and Security Agreement provides that it is
a condition precedent (among others) to the funding of any Revolving Loans, the
issuance of any Letters of Credit or grant of any other accommodation to or for
the benefit of the Borrowers that all of the representations and warranties of
each Obligor in the Loan Documents shall be true and correct on the date of, and
upon the giving effect to, such funding, issuance or grant (the “Condition
Precedent”); and
     WHEREAS, the Borrowers have requested that the Lenders agree to waive the
Condition Precedent to permit current credit extensions under the Loan and
Security Agreement to the limited extent specifically provided hereinbelow; and
     WHEREAS, subject to satisfaction of the conditions set forth herein, the
Requisite Lenders are willing to waive to the limited extent set forth herein
the Condition Precedent;
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT – Page 1


 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
Definitions
     Section 1.1 Definitions. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the same meanings herein as
set forth in the Loan and Security Agreement.
ARTICLE 2
Limited Waiver of Loan and Security Agreement
     Section 2.1 Waiver. The Lenders waive the Condition Precedent to the
extent, and only to the extent, that such failure to meet all of the conditions
precedent to current credit extensions required by the Loan and Security
Agreement results solely from (i) the failure of Amkor to file with the SEC
prior to the applicable deadline specified in the Exchange Act, and provide
copies thereof to the holders of its debt securities (or their representative
trustees), the SEC Reports on or before the “Waiver Expiration Date” (as such
term is defined in the Consent Solicitations) (the “SEC Reporting Waiver”), and
(ii) the non-reliance on any financial statements delivered to the Agent or the
Lenders at any time prior to the Waiver Date by reason of the restatement of
Borrowers’ financial statements due to certain accounting errors related to
Amkor’s historical stock option grant practices (the “Restatement Waiver” and
together with the SEC Reporting Waiver, the “Limited Waiver”).
     Section 2.2 Limitation of Waiver. The Limited Waiver granted in Section 2.1
of this Agreement shall be: (i) effective conditioned upon fulfillment of the
conditions provided in Article 3 below; and (ii) limited strictly as written and
shall not be deemed to constitute a waiver of, or any consent to noncompliance
with, any term, condition or provision of the Loan and Security Agreement or any
other Loan Document except as expressly set forth herein. Further, the SEC
Reporting Waiver granted in Section 2.1 of this Agreement shall not constitute a
waiver of and shall immediately terminate and expire on the Waiver Expiration
Date or upon the occurrence of any Default or Event of Default. The Restatement
Waiver shall remain in effect from the Waiver Date to and including the
Termination Date. The Limited Waiver shall not constitute a waiver of any
rights, remedies, powers or privileges of the Agent or any Lender arising as a
result of any such Default or Event of Default. The Lenders hereby acknowledge
that the failure of Amkor to file the Form 10-Q with the SEC prior to the
applicable deadline specified in the Exchange Act does not constitute a Default.
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 2


 



--------------------------------------------------------------------------------



 



ARTICLE 3
Conditions
     Section 3.1 Conditions Precedent. The effectiveness of this Agreement from
the date hereof through October 10, 2006 is subject to the satisfaction of the
following conditions precedent:
     (a) no Default or Event of Default shall be in existence as of the Waiver
Date;
     (b) the Agent shall have received a fully executed copy of this Agreement
from Borrowers and the Requisite Lenders;
     (c) Payment by the Borrowers to the Agent of all fees, costs, and expenses
owed to and/or incurred by the Agent in connection with the Loan and Security
Agreement or this Agreement; and
     (d) Payment by the Borrower to the Agent, for the account of each Lender, a
fee in respect of the waiver granted and agreed to herein in the amount of 10
basis points of each Lender’s Revolving Commitment.
     Section 3.2 Conditions Subsequent. The continuing effectiveness of the SEC
Reporting Waiver for the period from October 10, 2006, through December 31,
2006, is subject, in addition to each other provision hereof, to payment by the
Borrower to the Agent on or before October 10, 2006, for the account of each
Lender, a fee in respect of the continuing waiver granted and agreed to herein
in the amount of 15 basis points of each Lender’s Revolving Commitment, and the
continuing effectiveness of the SEC Reporting Waiver for the period from
December 31, 2006, through and including March 31, 2007, is subject, in addition
to each other provision hereof, to payment by the Borrower to the Agent on or
before December 31, 2006, for the account of each Lender, a fee in respect of
the continuing waiver granted and agreed to herein in the amount of 25 basis
points of each Lender’s Revolving Commitment.
ARTICLE 4
Ratifications, Representations, and Warranties
     Section 4.1 Ratifications. The terms and provisions set forth in this
Agreement shall modify and supersede all inconsistent terms and provisions set
forth in the Loan and Security Agreement and the other Loan Documents and,
except as expressly waived by this Agreement, the terms and provisions of the
Loan and Security Agreement and the other Loan Documents are ratified and
confirmed and shall continue in full force and effect. The Borrowers, the Agent,
and the Lenders agree that the Loan and Security Agreement and the other Loan
Documents shall continue to be legal, valid, binding, and enforceable in
accordance with their respective terms.
     Section 4.2 Borrowers’ Representations and Warranties. The Borrowers hereby
represent and warrant to the Agent and the Lenders that (a) the execution,
delivery, and performance of this Agreement and any and all other Loan Documents
executed and/or delivered
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 3


 



--------------------------------------------------------------------------------



 



in connection herewith have been authorized by all requisite action on the part
of the Borrowers and will not violate the certificate of incorporation or bylaws
of any Borrower or the terms or provisions of any Material Contract, (b) the
representations and warranties of the Borrowers contained in the Loan and
Security Agreement (other than in respect of the absence of any defaults under
Material Contracts to the extent described in the Consent Solicitations and the
non-reliance on any financial statements delivered to the Agent or the Lenders
at anytime prior to the Waiver date, and except to the extent such
representations and warranties are not true as a result of the failure of Amkor
to file the SEC Reports with the SEC and provide copies thereof to the holders
of its debt securities (or their representative trustees)), and any other Loan
Document are true and correct on and as of the Waiver Date as though made on and
as of the Waiver Date (except to the extent that such representations and
warranties were expressly made only in reference to a specific date), and (c) no
Default or Event of Default has occurred and is continuing.
ARTICLE 5
Miscellaneous
     Section 5.1 Survival of Representations and Warranties. All representations
and warranties made in this Agreement or any other Loan Document including any
Loan Document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by the Agent or any Lender shall affect the representations and
warranties or the right of the Agent or any Lender to rely upon them.
     Section 5.2 Severability. Any provision in this Agreement that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Agreement are declared to be severable.
     Section 5.3 Release. TO INDUCE THE AGENT AND THE LENDERS TO AGREE TO THE
TERMS OF THIS AGREEMENT, THE BORROWERS REPRESENT AND WARRANT THAT AS OF THE DATE
OF THIS AGREEMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS TO THEIR OBLIGATIONS UNDER THE LOAN AND SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND WAIVE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS
AGREEMENT AND RELEASE AND DISCHARGE THE AGENT AND EACH LENDER, AND ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES, AND
ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION, OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH ANY BORROWER NOW HAS OR MAY HAVE AGAINST ANY RELEASED PARTY
ARISING PRIOR TO THE DATE HEREOF
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 4


 



--------------------------------------------------------------------------------



 



AND FROM OR IN CONNECTION WITH THE LOAN AND SECURITY AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 5.4 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT ANY COURT DETERMINES THAT NEW
YORK LAW DOES NOT GOVERN THE LAWS OF THE STATE OF TEXAS SHALL GOVERN, IN ANY
SUCH CASE WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
     Section 5.5 Successors and Assigns. This Agreement is binding upon and
shall inure to the benefit of the Borrowers, the Agent, and the Lenders and
their respective successors and assigns, except the Borrowers may not assign or
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Lenders and any assignment by the Lenders shall be
made only in accordance with the terms of the Loan and Security Agreement.
     Section 5.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart and a telecopy of any such executed signature page shall be valid as
an original. This Agreement shall be effective when it has been executed by the
Borrowers, the Agent, and the Requisite Lenders.
     Section 5.7 Effect of Limited Waiver. Except to the limited extent
expressly set forth herein, no consent or waiver, express or implied, by the
Agent or any Lender to or for any breach of or deviation from any covenant,
condition, or duty by the Borrowers shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition, or duty. The
Borrowers hereby (a) agree that this Agreement shall not limit or diminish the
obligations of the Borrowers under the Loan Documents delivered in connection
with the Loan and Security Agreement, executed or joined in by the Borrowers and
delivered to the Agent, (b) reaffirms the Borrowers’ obligations under each of
such Loan Documents, and (c) agrees that each of such Loan Documents to which
the Borrowers are a party remains in full force and effect and is hereby
ratified and confirmed.
     Section 5.8 Further Assurances. The Borrowers shall execute and deliver, or
cause to be executed and delivered, to the Agent such documents and agreements,
and shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms of this Agreement and the other
Loan Documents.
     Section 5.9 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.
     Section 5.10 Entire Agreement. THIS AGREEMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AGREEMENT EMBODY THE FINAL, ENTIRE AGREEMENT
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 5


 



--------------------------------------------------------------------------------



 



AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AGREEMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     Section 5.11 Limited Waiver as a Loan Document. This Agreement constitutes
a Loan Document and any failure of the Borrowers to comply with the terms and
conditions of this Agreement shall result in a Default (which may thereafter
constitute an Event of Default as provided therein) under the Loan and Security
Agreement.
[Remainder of page intentionally left blank.]
LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 6


 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

                  BORROWERS:    
 
                AMKOR TECHNOLOGY, INC.    
 
           
 
  By:   /s/ Kenneth T. Joyce    
 
           
 
  Name:   Kenneth T. Joyce    
 
  Title:   Executive Vice President and CFO    
 
                UNITIVE, INC.    
 
           
 
  By:   /s/ Joanne Solomon    
 
           
 
  Name:   Joanne Solomon    
 
  Title:   Treasurer    
 
                UNITIVE ELECTRONICS, INC.    
 
           
 
  By:   /s/ Joanne Solomon    
 
           
 
  Name:   Joanne Solomon    
 
  Title:   Treasurer    

LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 7


 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Joy L. Bartholomew    
 
           
 
  Name:   Joy L. Bartholomew    
 
  Title:   Senior Vice President    

LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 8


 



--------------------------------------------------------------------------------



 



              LENDERS:
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Joy L. Bartholomew
 
       
 
  Name:   Joy L. Bartholomew
 
  Title:   Senior Vice President
 
            WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)
 
       
 
  By:   /s/ Gary Whitaker
 
       
 
  Name:   Gary Whitaker
 
  Title:   Director
 
            TEXTRON FINANCIAL CORPORATION
 
       
 
  By:   /s/ Robert J. Dysart, Jr.
 
       
 
  Name:   Robert J. Dysart, Jr.
 
  Title:   Senior Account Executive

LIMITED WAIVER OF LOAN AND SECURITY AGREEMENT — Page 9


 